Title: From George Washington to William Smallwood, 6 October 1781
From: Washington, George
To: Smallwood, William


                  
                     Dear Sir
                     Head Quarters before York 6th Octo. 1781
                  I have received your Favor of 26th of Septemr—I should have esteemed it a fortunate Circumstance to have had the Pleasure to have fell in with you on my Rout to Virginia.
                  The 50 Men, engaged for three Years & the War, of the Maryland Line which you mention, I could wish should be moved on as soon as may be; equipped in the best manner you are able to effect—The Nine Months Men are not so necessary perhaps to be sent on immediately—I wish however they may be Equipped & held in constant Readiness to come on if needed.  It is impossible at this Moment to foresee all the Events which may render their Services of Importance.
                  Genl Greene’s little Army, having been so much reduced by frequent Battles & Losses—It is of the utmost Importance to recruit the Troops assigned to him in the speediest Manner & to the fullest Compliment possible—I must desire therefore that you will continue your Exertions in Superintendg that Service—especially as were you to join me on the present Enterprize—the several Comands are already so filled, that I should find it very difficult to dispose of you in such manner as I could wish—& as your Merits deserve.I am Sr
                  
                     G.W.
                  
               